 


114 HR 769 IH: Safeguarding Classrooms Hurt by ObamaCare’s Obligatory Levies
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 769 
IN THE HOUSE OF REPRESENTATIVES 
 
February 5, 2015 
Mr. Messer (for himself, Mr. Kline, Mr. Roe of Tennessee, Mr. Walberg, Mr. Rokita, Mr. Hunter, Mr. Wilson of South Carolina, Mr. Bishop of Utah, Mr. Salmon, Mr. Guthrie, Mr. Byrne, Mrs. Brooks of Indiana, Mr. Bucshon, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to exempt certain educational institutions from the employer health insurance mandate, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Safeguarding Classrooms Hurt by ObamaCare’s Obligatory Levies. 2.Certain educational institutions exempt from employer health insurance mandate (a)In generalSection 4980H(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph: 
 
(F)Exception for certain educational institutionsThe term applicable large employer shall not include— (i)any elementary school or secondary school (as such terms are defined in section 9101 of the Elementary and Secondary Education Act of 1965), 
(ii)any local educational agency or State educational agency (as such terms are defined in section 9101 of such Act), and (iii)any institution of higher education (as such term is defined in section 102 of the Higher Education Act of 1965).. 
(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2013. 3.Study of impact on educationThe Secretary of Education shall— 
(1)study the impact of the employer health insurance mandate under section 4980H of the Internal Revenue Code of 1986 as in effect on the day before the date of enactment of this Act and the impact of such mandate as in effect on the day after the date of enactment of this Act on— (A)in coordination with the national assessment of title I under section 1501 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491), the ability of State educational agencies, local educational agencies, elementary schools, and secondary schools to meet the purposes of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.); and 
(B)in coordination with the annual data collection conducted through the Integrated Postsecondary Education Data System described in section 132(i)(4) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(4)), the ability of institutions of higher education to maintain academic programs; and (2)not later than one year after the date of the enactment of this Act, submit separate written reports to Congress with respect to the studies conducted under subparagraphs (A) and (B) of paragraph (1). 
 
